Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/20/2022 has been entered. Claims 1-10 and 12-21 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 05/02/2022.
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. 
With respect to Hwang, (see Applicant’s Remarks, page 8, “Claim Rejections under 35 U.S.C. §§ 102 and 103”), Applicant submits that amended claim 1 recites the limitations of "determining an explanatory phrase associated with the domain-specific term based on one or more search results obtained from performing a lookup of the domain-specific term in one or more data stores and information associated with domains of knowledge known to a user." Applicant argues that none of the cited references discloses these limitations and therefore, neither any single reference nor any combination of the cited references can teach or suggest each and every limitation of amended claim 1.  Applicant further argues that Hwang fails to disclose domains of knowledge known to a user, let alone the idea of determining the supplemental content further based on information associated with domains of knowledge known to a user, as required by the amended claim language. Applicant submits that Hwang cannot be properly interpreted as teaching or suggesting the above limitations of amended claim 1. Applicant further submits that the remaining references cited by the Examiner also fail to teach or suggest the above limitations of claim 1.
Examiner respectfully disagrees. Hwang teaches that supplemental content, mapped to explanatory phrase as reasoned in the prior office action, may be identified by search algorithm from network data stores or content data store (Spec. page 12, [0089], lines 1-5). Hwang further discloses in lines 18-20 of paragraph [0042] on page 6 that this search comprises searching a certain word or phrase from the base content. Under its broadest reasonable interpretation, this constitutes performing a lookup of the domain-specific term in one or more data stores. Hwang further teaches in lines 1-5 in paragraph [0087] on page 12 that the identification of supplemental content involves the identification of one or more subject matters of the base content which may be topics or subjects referenced in the base content. Hwang goes on in the same paragraph to give examples of subject matters such as Mark Twain, the nineteenth century, satirical fiction, and a word, sentence or paragraph. A subject matter may refer to any topic referenced by, discussed, or implicated by any portion of the book. Under its broadest reasonable interpretation, this constitutes domains of knowledge. As these subject matters are referenced in the work being consumed by the user, these can be considered to be domains of knowledge known to the user. In lines 5-9 of paragraph [0047] on page 7 of the Specification, Hwang discloses that the content data store may store content information used to determine whether content is either companion content or supplemental content, data identifying companion content pairs or supplemental content pairs, and additional information. Lines 1-5 of paragraph [0041] on page 5 also detail that the network data stores have content information used to determine supplemental content for base content. Under their broadest reasonable interpretation, these stores constitute information associated with domains of knowledge known to a user. The rejection of claim 1 as reasoned in the prior office action is maintained. 
With respect to new claim 21, (see Applicant’s Remarks, page 10, “New Claim“), Applicant submits that new claim 21 depends from amended claim 1 and argues that claim 21 is in condition for allowance in view of the cited references for at least the same reasons as amended claim 1. Applicant further submits claim 21 also recites the limitations of the domains of knowledge known to the user being stored in a user profile of the user. Applicant argues Hwang fails to disclose domains of knowledge known to a user and additionally is silent regarding using user profiles when determining the supplemental content and storing information about domains of knowledge known to a user in a user profile. Applicant submits that Hwang cannot be properly interpreted as teaching or suggesting the above limitations of new claim 21. Applicant argues the remaining references cited by the Examiner shows that those references also fail to teach or suggest the above limitations of claim 21 and therefore, claim 21 is in condition for allowance.
Examiner respectfully disagrees. Applicant’s amendments to the claims alter the scope of the invention. The claims now include the limitation “wherein the domains of knowledge known to the user are stored in a user profile of the user” in claim 21 which has not been previously considered. Hwang does disclose domains of knowledge, as reasoned above. Hwang further discloses that information regarding the companion content and similarly the supplemental content (Spec. page 3, paragraph [0027], lines 1-3) can be obtained from network resources such as an external data source that includes purchase information associated with a user or user account (Spec. page 3, paragraph [0026], lines 13-16). Story, Jr. et al., (Patent No. US 9697265 B2, incorporated by reference into Hwang: Spec. page 1, paragraph [0001]) further expands upon the details about which information associated with the user is used are in this data source from which content information is obtained: content information associated with the user, digital ownership history, information about the user account such as content and/or devices associated with the account, and similar data (Spec. Col. 11 line 65- Col. 12 line 9). The content information associated with the user in this data source can be considered to comprise domains of knowledge known to the user, as it includes base content known to the user, which comprises domains of knowledge as detailed above. Further, the data source can be considered to comprise a user profile as it contains information about the user, such as digital ownership history and devices associated with the user’s account. 

Further, Applicant’s amendments to the claims alter the scope of the invention. The claims now include the limitations “performing a lookup of the domain-specific term in one or more data stores and information associated with domains of knowledge known to a user” in independent claims 1, 10, and 17 and “wherein the domains of knowledge known to the user are stored in a user profile of the user” in claim 21 which has not been previously considered.
Applicant submits, (see Applicant’s Remarks, page 10, “Claim Rejections under 35 U.S.C. §§ 102 and 103”), that amended claim 1 and claims that are dependent thereon are in condition for allowance in view of the cited references, and that each of independent claims 10 and 17 recites limitations similar to those discussed above with respect to allowable claim 1. Therefore, amended claims 10 and 17 and all claims dependent thereon, respectively, are in condition for allowance for at least the reasons set forth herein. Similarly to claim 1 above, the rejection of independent claims 10 and 17 as reasoned in the prior action is maintained. Similarly, the rejection of dependent claims 2-9, 12-16, and 18-21 as reasoned in the prior action is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10, 17, 19, and 21  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et. al (US 2013/0073675 A1), hereinafter Hwang.

Regarding claim 1, Hwang teaches a computer-implemented method for explaining domain-specific terms detected in a media content stream (Spec. page 1, [0015], lines 1-6; the disclosure pertains to presenting companion or supplemental content along with corresponding base content. Spec. page 14, [0103], lines 1-4; the processes are computer implemented. Spec. page 4, [0031], lines 8-18; the supplemental content can include educational content, commentaries, or descriptions pertaining to the base content, which is considered to be explanatory content. Spec. page 6, [0042], lines 1-7; the supplemental content may be retrieved based on certain terms in the base content, which can be an audio book, i.e. a media content stream. Fig. 6 element 608 shows such a certain term corresponding to supplemental content , which is specific to the domain of the book), the computer-implemented method comprising: 
detecting a speech portion included in an audio signal (Spec. page 6, [0042], lines 1-7; supplemental content may be retrieved based on certain terms in the base content, which can be an audio book, i.e. a speech audio signal. The speech portion, i.e. the audio book base content, must therefore be detected in order to retrieve supplemental content based on it); 
determining that the speech portion comprises a domain-specific term (Spec. page 6, [0042], lines 1-7; the supplemental content may be retrieved based on certain terms in the base content, which can be an audio book, i.e. a speech audio signal. Fig. 6 element 608 shows such a certain term corresponding to supplemental content, which is specific to the domain of the book); 
determining an explanatory phrase associated with the domain-specific term (Spec. page 4, [0031], lines 8-18; the supplemental content can include educational content, commentaries, or descriptions pertaining to the base content, which is considered to be explanatory content) based on one or more search results obtained from performing a lookup of the domain-specific term in one or more data stores and information associated with domains of knowledge known to a user (Hwang teaches that supplemental content, mapped to explanatory phrase as reasoned in the prior office action, may be identified by search algorithm from network data stores or content data store (Spec. page 12, [0089], lines 1-5). Hwang further discloses in lines 18-20 of paragraph [0042] on page 6 that this search comprises searching a certain word or phrase from the base content. Under its broadest reasonable interpretation, this constitutes performing a lookup of the domain-specific term in one or more data stores. Hwang further teaches in lines 1-5 in paragraph [0087] on page 12 that the identification of supplemental content involves the identification of one or more subject matters of the base content which may be topics or subjects referenced in the base content. Hwang goes on in the same paragraph to give examples of subject matters such as Mark Twain, the nineteenth century, satirical fiction, and a word, sentence or paragraph. A subject matter may refer to any topic referenced by, discussed, or implicated by any portion of the book. Under its broadest reasonable interpretation, this constitutes domains of knowledge. As these subject matters are referenced in the work being consumed by the user, these can be considered to be domains of knowledge known to the user. In lines 5-9 of paragraph [0047] on page 7 of the Specification, Hwang discloses that the content data store may store content information used to determine whether content is either companion content or supplemental content, data identifying companion content pairs or supplemental content pairs, and additional information. Lines 1-5 of paragraph [0041] on page 5 also detail that the network data stores have content information used to determine supplemental content for base content. Under their broadest reasonable interpretation, these stores constitute information associated with domains of knowledge known to a user); and 
integrating the explanatory phrase associated with the domain-specific term into playback of the audio signal (Spec. page 1, [0015], lines 1-6; the disclosure pertains to presenting companion or supplemental content interchangeably with corresponding base content, which under its broadest reasonable interpretation can be construed as integrating the supplemental content, i.e. the explanatory phrase associated with the domain-specific term as described above, into playback of the base content, which can be an audio book, i.e. an audio signal).

Regarding claim 2, Hwang further teaches wherein the explanatory phrase is based on one or more contextual cues associated with the speech portion (Spec. page 12, [0089], lines 1-2; the supplemental content, i.e. the explanatory phrase as detailed above, is based on identified subject matter of the base content, i.e. a contextual cue associated with the speech portion).

Regarding claim 3, Hwang further teaches computer-implemented method of claim 2, wherein the one or more contextual cues include one or more words before or after the speech portion (Spec. page 12, [0087] lines 11-13; the subject matter, i.e. the contextual cue, may be identified based on a portion of the base content such as a word, sentence, or paragraph).

Regarding claim 8, Hwang further teaches wherein integrating the explanatory phrase into the playback of the audio signal comprises: 
generating an acoustic representation of the explanatory phrase (Spec. page 10, [0069], lines 26-31; the format of content in the content pair, which includes the supplemental content, i.e. the explanatory phrase as detailed above, can be an audio book, i.e. an acoustic representation); and 
outputting the acoustic representation to the user (Spec. page 3, [0027], lines 7-11; the user device performs a playback of the supplemental content, i.e. the explanatory phrase. As the explanatory phrase can be a portion of an audio book, as described above, this is construed as outputting the acoustic representation to the user).

Regarding claim 10, the claim is directed to a system, comprising: a memory storing one or more software applications; and a processor (Spec. page 14, [0103]) that, when executing the one or more software applications, is configured to perform the features presented in the claimed method of claim 1. Hwang teaches a system comprising these elements for performing the method of claim 1, therefore claim 10 is rejected under the same grounds.

Regarding claim 17, the claim is directed to one or more non-transitory computer-readable media storing instructions (Spec. page 14, [0103]) that, when executed by one or more processors, cause the one or more processors to perform the features presented in the claimed method of claim 1. Hwang teaches a non-transitory computer-readable medium comprising these elements for performing the method of claim 1, therefore claim 17 is rejected under the same grounds.

Regarding claim 19, the claim is directed to the one or more non-transitory computer-readable media of claim 17, further storing instructions that, when executed by the one or more processors, cause the one or more processors to perform the features presented in the claimed method of claim 8. Hwang teaches a non-transitory computer-readable medium, detailed above with respect to claim 17, comprising these elements for performing the method of claim 8, therefore claim 19 is rejected under the same grounds.

Regarding claim 21, Hwang further teaches wherein the domains of knowledge known to the user are stored in a user profile of the user (Hwang does disclose domains of knowledge, as reasoned above. Hwang further discloses that information regarding the companion content and similarly the supplemental content (Spec. page 3, paragraph [0027], lines 1-3) can be obtained from network resources such as an external data source that includes purchase information associated with a user or user account (Spec. page 3, paragraph [0026], lines 13-16). Story, Jr. et al., (Patent No. US 9697265 B2, incorporated by reference into Hwang: Spec. page 1, paragraph [0001]) further expands upon the details about which information associated with the user is used are in this data source from which content information is obtained: content information associated with the user, digital ownership history, information about the user account such as content and/or devices associated with the account, and similar data (Spec. Col. 11 line 65- Col. 12 line 9). The content information associated with the user in this data source can be considered to comprise domains of knowledge known to the user, as it includes base content known to the user, which comprises domains of knowledge as detailed above. Further, the data source can be considered to comprise a user profile as it contains information about the user, such as digital ownership history and devices associated with the user’s account).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7, 9, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Rao et. al, (Patent No. US 10848712 B1), hereinafter Rao.

Regarding claim 4, Hwang teaches all of the elements of the current invention as stated above, except wherein integrating the explanatory phrase into the playback of the audio signal comprises storing, in an audio buffer, a portion of the audio signal occurring after the domain-specific term.
Rao teaches systems and methods for synchronizing media sources, such as audio and video data, in a communication session (Spec. Col. 1 line 66-Col. 2 line 4) such as an audio or video conference (Spec. Col. 1, lines 6-19). Rao further teaches storing, in an audio buffer, a portion of the audio signal in order to control the playback speed and synchronize the audio to the other media stream (Spec. Col. 3, lines 15-20; audio is stored in a buffer to synchronize content). 
While Hwang does not teach the use of an audio buffer to store a portion of the audio signal, Hwang does teach that the content delivered to the user’s device can be streamed in real-time (Spec. page 1, [0003], lines 1-3, 9-12; users can have content streamed in real-time). Thus, adapting Hwang’s method of integration of the explanatory content into the real-time base content audio signal as detailed above using the audio buffer features taught by Rao discloses the computer-implemented method of claim 1, wherein integrating the explanatory phrase into the playback of the audio signal (Spec. page 1, [0015], lines 1-6; presenting companion or supplemental content interchangeably with corresponding base content, which under its broadest reasonable interpretation can be construed as integrating the supplemental content, i.e. the explanatory phrase associated with the domain-specific term as described above, into playback of the base content, which can be a real-time streamed [Spec. page 1, [0003], lines 1-3, 9-12; users can have content streamed in real-time] audio book, i.e. an audio signal, ) comprises storing, in an audio buffer, a portion of the audio signal occurring after the domain-specific term (Spec. Col. 3, lines 15-20; audio is stored in a buffer to synchronize content. The base content following the explanatory phrase, i.e. the supplemental content of Hwang, is now stored in the audio buffer of Rao, to be played back at the end of the explanatory phrase).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Rao to provide the features of claim 4. Rao is considered to be analogous to Hwang as both are directed towards the control of multiple media streams for presentation to a user. Given the overlap, in particular the alignment of audio signals to additional media content, incorporation of the features of Rao into Hwang would have been predictable to one of ordinary skill in the art at the time of filing. Furthermore, both Hwang (Spec. page 1, [0005]) and Rao (Spec. Col. 1, lines 6-19) recognize that when dealing with multiple media streams, the media may arrive at the user’s devices at different times, becoming disjointed from one another. The incorporation of the additional features as taught by Rao into Hwang, namely the use of the audio buffer to control playback in order to synchronize media streams, would resolve that issue.  

Regarding claim 5, the combination of Hwang and Rao teaches all of the elements of the current invention as stated above with respect to claim 4. The combination further teaches wherein integrating the explanatory phrase into the playback of the audio signal further comprises playing back the portion of the audio signal stored in the audio buffer using an increased playback speed (Rao, Spec. Col. 3, lines 15-20; output settings can cause audio stored in a buffer to be output sped up in order to synchronize content).

Regarding claim 6, the combination of Hwang and Rao teaches all of the elements of the current invention as stated above with respect to claim 5, except wherein the increased playback speed is determined based on at least one of. a user preference, user input received via a user interface, or a length of the portion of the audio signal stored in the audio buffer.
Rao further teaches that a user may use a user interface of the device used for the media presentation to modify the output settings of the device to control the speed of the audio signal being output by the buffer (Spec. Col. 3, lines 32-42; user input received via a user interface of the user’s device can be used to modify the output speed of the media, i.e. the audio stored in the buffer). Adapting the method taught by the combination in claim 5 above for playing back the portion of the audio signal stored in the audio buffer using an increased playback speed when integrating the explanatory phrase into the playback of the audio signal to incorporate the user control input features of Rao further discloses the computer-implemented method of claim 5, wherein the increased playback speed is determined based on user input received via a user interface (Rao, Spec. Col. 3, lines 32-42; user input received via a user interface of the user’s device can be used to modify the output speed of the media, i.e. the audio stored in the buffer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Rao to provide the features of claim 6. Rao is considered to be analogous to Hwang as both are directed towards the control of multiple media streams for presentation to a user. Given the overlap, in particular the use of a user interface to provide for the user to control the presentation of the content (Hwang, Spec. page 13, [0096], lines 1-5; Rao, Spec. Col. 3, line 32-33 ), incorporation of the features of Rao into Hwang would have been predictable to one of ordinary skill in the art at the time of filing. 

Regarding claim 7, the combination of Hwang and Rao teaches all of the elements of the current invention as stated above with respect to claim 5. The combination further teaches wherein the portion of the audio signal stored in the audio buffer is played back until the playback of the portion of the audio signal in the audio buffer catches up with the audio signal (Rao, Spec. Col. 3, lines 15-20; output settings can cause audio stored in a buffer to be output sped up in order to align content, i.e. to make one media stream catch up to the other media stream).

Regarding claim 9, Hwang teaches all of the elements of the current invention as stated above, except enabling voice cancellation or noise cancellation during integration of the explanatory phrase into the playback of the audio signal.
Rao teaches systems and methods for synchronizing media sources, such as audio and video data, in a communication session (Spec. Col. 1 line 66-Col. 2 line 4) such as an audio or video conference (Spec. Col. 1, lines 6-19). Rao further teaches the use of a time delay on one media stream in order to align it with another media stream (Spec. Col. 7, lines 57-62; the audio can be delayed while the other media plays to synchronize the streams, which under its broadest reasonable interpretation can be construed as noise cancellation of the audio signal). 
While Hwang does not teach the use of voice cancellation or noise cancellation during integration of the explanatory phrase into the playback of the audio signal, Hwang does teach that the content delivered to the user’s device can be streamed in real-time (Spec. page 1, [0003], lines 1-3, 9-12; users can have content streamed in real-time). Thus, adapting Hwang’s method of integration of the explanatory content into the real-time base content audio signal as detailed above using the time delay feature taught by Rao as noise cancellation on the audio signal features discloses the computer-implemented method of claim 1, further comprising enabling voice cancellation or noise cancellation during integration of the explanatory phrase into the playback of the audio signal (Spec. Col. 7, lines 57-62; the audio can be delayed while the other media plays to synchronize the streams, which under its broadest reasonable interpretation can be construed as noise cancellation of the audio signal. This feature can be adapted to delay the playback of the audio signal for the base content of Hwang during the integration of the supplemental content, i.e. the explanatory phrase).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Rao to provide the features of claim 4. Rao is considered to be analogous to Hwang as both are directed towards the control of multiple media streams for presentation to a user. Given the overlap, in particular the alignment of audio signals to additional media content, incorporation of the features of Rao into Hwang would have been predictable to one of ordinary skill in the art at the time of filing. Furthermore, Hwang recognizes that it may be desirable for the user to halt playback of base content for the presentation of additional content (Spec. page 12, [0085] ). The incorporation of the time delay as taught by Rao allows for the user to consume the explanatory content without the competing media stream of the base content vying for the user’s attention.

Regarding claims 13 and 18, the claims are directed to the system of claim 10 and the one or more non-transitory computer-readable media of claim 17, respectively, further comprising performing the claimed functions of claim 4 above and are rejected under the same grounds.

Regarding claim 14, the claim is directed to the system of claim 13, further comprising performing the claimed functions of claim 5 above and is rejected under the same grounds.

Regarding claim 15, the claim is directed to the system of claim 14, further comprising performing the claimed functions of claim 6 above and is rejected under the same grounds.

Regarding claim 16, the claim is directed to the system of claim 14, further comprising performing the claimed functions of claim 7 above and is rejected under the same grounds.

Regarding claim 20, the claim is directed to the one or more non-transitory computer-readable media of claim 17, further comprising performing the claimed functions of claim 9 above and is rejected under the same grounds.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Razek (Non-Patent Literature "Credible Mechanism for More Reliable Search Engine Results").

Regarding claim 12, Hwang teaches all of the elements of the current invention as stated above with respect to claim 10, except wherein one or more weights are applied to the one or more search results based on reliability of the one or more data stores.
Razek teaches a method for ranking search results with credibility values in order to filter the results based on the credibility of their source websites (page 12, right-hand column, second paragraph).  While Hwang does not teach applying weights to the one or more search results based on reliability of the one or more data stores, Hwang does teach determining whether to present the results of a search as supplemental content to the user based on scores according to the relevancy of the content. Adapting the teaching of Hwang to determine the scores of the search results based on the credibility of the websites from which the results came discloses the system of claim 11, wherein one or more weights are applied to the one or more search results based on reliability of the one or more data stores (Razek, page 12, right-hand column, second paragraph; credibility values are used to rank and filter the results of a web search engine, i.e. the results are weighted based on reliability of the one or more data stores from which they were retrieved). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Razek to provide the system of claim 11, wherein one or more weights are applied to the one or more search results based on reliability of the one or more data stores. Razek is considered to be analogous to Hwang as Razek is reasonably pertinent to the problem of determining which search results should be displayed to a user. Hwang recognizes the need for a filtering process to avoid showing undesirable results to a user (Spec. page 12-13, [0090]). Razek understands that retrieving good results for presentation to the user improves user satisfaction by ensuring the content delivered to the user is valuable and trustworthy (page 12, Introduction, paragraphs one and two). Razek solves the issue of undesirable results being presented to the user by applying a credibility algorithm to filter search results by ranking the credibility of the result source (Razek, page 12, right-hand column, second paragraph). Therefore, it would have been obvious to combine the features of both disclosures to solve the same problem, delivering satisfactory content to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lettau (Pub. No. US 20130124988 A1) teaches a system and method of presenting to the user information related to material in a media presentation with which the user is unfamiliar. The portion of the media presentation chosen for additional information retrieval is based on parsing the media according to predetermined criteria (Abstract).
Story et al (Pub. No. US 20120246343 A1) discloses a method for synchronizing the display of first and second content to a user in a media presentation (Spec. page 1, [0003]). 
Lewbel et al (Patent No. US 8434685 B1) discloses devices for identifying and outputting content supplemental to content which a user is consuming (Spec. Col. 1, lines 54-58).  
Anderson et al (Pub. No. US 20130041747 A1) discloses a method for synchronizing the display of primary and companion content to a user during the consumption of the primary content (Spec. page 1, [0005]).
Downs et al. (Pub. No. US 20100153324 A1) discloses techniques for identifying terms of interest to a user in a document and automatically determining information about the terms, the terms relating to domains of interest to the user (Abstract). The technique can be applied to a variety of file types, including streaming audio (Spec. page 2, [0016]) and information from a user’s profile can be used in the techniques of the disclosure (Spec. page 7, [0037]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655